DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction and claim filed on 8/2/2022 are acknowledged.
4.	Please do NOT enter the claim filed on 1/18/2022.  
5.	Claim 33 has been cancelled.
6.	New claim 35 has been added.
7.	Claims 1-32, 34 and 35 are pending in this application.
8.	Claims 6, 10 and 24-32 are withdrawn from consideration as being drawn to non-elected species.
9.	Claims 1-5, 7-9, 11-23, 34 and 35 are under examination. 

Elections/Restrictions
10.	Applicant’s election without traverse of an aqueous solution composition comprising atosiban at a concentration of 5-10 mg/mL, acetic acid at a concentration of 1 mM and a solution pH of 4.5, mannitol at a concentration of 300 mM, and proline at a concentration of 5 mM as species of aqueous solution composition in the reply filed on 8/2/2022 is acknowledged.  The requirement is made FINAL in this office action.
	The instant claims 1-32, 34 and 35 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.  A search was conducted on the elected species; and it appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 6, 10 and 24-32 are withdrawn from consideration as being drawn to non-elected species.  Claims 1-5, 7-9, 11-23, 34 and 35 are examined on the merits in this office action. 

Claim Interpretations
11.	With regards to the peptide therapeutic agent recited in instant claims, the instant specification discloses that "As used herein, the term "peptide therapeutic agent" refers to a peptide which does not contain ionisable groups with pKa in the range 3.0 to 8.5. As such, the peptide therapeutic agent will not provide any substantial buffering capacity in the pH range 4.0-7.5, i.e. is not capable of "self-buffering"." (see page 6, paragraph [0039] of instant specification); and "A "peptide" as defined herein is a short chain of up to 25, such as up to 20, up to 15, up to 12 or up to 10 amino acid monomers, linked by peptide bonds." (see page 8, paragraph [0047] of instant specification).  Therefore, in the instant case, based on the definitions of instant specification, the peptide therapeutic agent recited in instant claims is interpreted as a peptide which does not contain ionisable groups with pKa in the range of 3.0 to 8.5 and is no more than 25 amino acids in length.
12.	With regards to the aqueous solution composition recited in instant claims, since the instant claimed aqueous solution composition is one comprising the listed ingredients recited in instant claim 1 and can further comprise additional components such as arginine and so on.  And as evidenced by Leonard et al (WO 2008/150305 A1, filed with IDS), arginine is a buffer (see for example, claim 2).  Therefore, in the instant case, the aqueous solution composition recited in instant claims is interpreted as one that can comprise additional buffers NOT being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and the concentration of such buffer is not counted as part of the total concentration of 0-5 mM recited in instant claim 1 or 0.1-5 mM recited in instant claim 9.  

Objections
13.	The title is objected to for the following minor informality: The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
14.	The use of trademarks has been noted in this application, for example, Brij on page 12, paragraph [0066] of instant specification and many others.  Each letter of the trademarks should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
15.	The specification is objected to for the following minor informality: The specification recites "Table 2. Increase in impurity level in compositions of desmopressin following storage…" on page 25, paragraph [0114]; and "Table 4. Increase in total impurities of oxytocin following storage of oxytocin…" on page 26, paragraph [0116] of instant specification.  There appears to be typos in these recitations.  Applicant is required to correct these errors.
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
16.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "An aqueous solution composition comprising: - a peptide therapeutic agent which does not contain ionisable groups with pKa in the range of 3.0 to 8.5 and is no more than 25 amino acids in length; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range of 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the composition has a pH in the range of 4-0-7.5; and wherein the buffers being substances having at least one ionisable group with a pKa in the range of 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition are present in the composition at a total concentration of 0-5 mM".
17.	Claim 2 is objected to for the following minor informality: Claim 2 contains the acronym “PEG”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, for example, polyethylene glycol (PEG).  The abbreviations can be used thereafter.
Furthermore, Applicant is suggested to amend claim 2 as "The aqueous solution composition according to claim 1, wherein the composition further comprises a stabilizer selected from the group consisting of methionine, arginine and proline; and an uncharged tonicity modifier selected from the group consisting of glycerol…and PEG400".
18.	Claim 3 is objected to for the following minor informality: Applicant is suggested to amend claim 3 as "The aqueous solution composition according to claim 1, wherein the peptide therapeutic agent does not contain any free side chain of aspartic acid, glutamic acid, histidine or cysteine".
19.	Claims 4, 11-13, 16-19, 23 and 34 are objected to for the following minor informality: Applicant is suggested to amend claims 4, 11-13, 16-19, 23 and 34 as "The aqueous solution composition according to…".
20.	Claim 5 is objected to for the following minor informality: Applicant is suggested to amend claim 5 as "The aqueous solution composition according to claim 1, wherein the peptide therapeutic agent is selected from the group consisting of vasopressin or analogue thereof, atosiban, carbetocin, oxytocin, octreotide, caspofungin, anidulafungin and micafungin".
21.	Claim 7 is objected to for the following minor informality: Applicant is suggested to amend claim 7 as "The aqueous solution composition according to claim 1, wherein the concentration of the peptide therapeutic agent…".
22.	Claim 8 is objected to for the following minor informality: Applicant is suggested to amend claim 8 as "The aqueous solution composition according claim 1, wherein the buffer being substances having at least one ionisable group with a pKa in the range of 3.0 to 8.5 comprises ionisable groups with pKa within 1 unit of the pH of the composition".
23.	Claim 9 is objected to for the following minor informality: Applicant is suggested to amend claim 9 as "The aqueous solution composition according to claim 1, wherein the total concentration of buffers being substances having at least one ionisable group with a pKa in the range of 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition in the composition is 0.1-5 mM".
24.	Claim 14 is objected to for the following minor informality: Applicant is suggested to amend claim 14 as "The aqueous solution composition according to claim 13, wherein the stabilizer is an amino acid selected from the group consisting of methionine, arginine, glycine and proline".
25.	Claim 15 is objected to for the following minor informality: Applicant is suggested to amend claim 15 as "The aqueous solution composition according to claim 14, wherein the stabilizer is selected from the group consisting of methionine, arginine and proline".
26.	Claim 20 is objected to for the following minor informality: Applicant is suggested to amend claim 20 as "The aqueous solution composition according to claim 1, wherein the composition further comprises…".
27.	Claim 21 is objected to for the following minor informality: Applicant is suggested to amend claim 21 as "The aqueous solution composition according to claim 20, wherein the tonicity modifier is an uncharged tonicity modifier selected from the group consisting of glycerol…".
28.	Claim 22 is objected to for the following minor informality: Applicant is suggested to amend claim 22 as "The aqueous solution composition according to claim 21, wherein the uncharged tonicity modifier is mannitol or sorbitol".
29.	Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Furthermore, Applicant is suggested to amend claim 35 as "An aqueous solution composition comprising atosiban at a concentration of 5-10 mg/mL, acetic acid as a buffer at a concentration of 1 mM, mannitol at a concentration of 300 mM, and proline at a concentration of 5 mM; wherein the pH of the composition is 4.5".

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
30.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

31.	Claim 3 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
32.	Claim 3 depends on claim 1; and claim 3 recites “An aqueous solution composition according to claim 1, wherein the peptide therapeutic agent does not contain any free aspartic acid, free glutamic acid, histidine or free cysteine side chains".  However, as evidenced by the Amino Acids document (enclosed pages 1-2, from https://www.vanderbilt.edu/AnS/Chemistry/Rizzo/stuff/AA/AminoAcids.html, accessed 8/19/2022), the peptide therapeutic agent recited in instant claim 1 cannot comprise any free side chain of aspartic acid, glutamic acid, histidine or cysteine.  Therefore, claim 3 does not further limit the scope of the composition in claim 1; and claim 3 is improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 101
33.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

34.	Claims 1-5, 7-9, 11-23 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 1-5, 7-9, 11-23 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.  This judicial exception is not integrated into a practical application because claims 1-5, 7-9, 11-23 and 34 are directed to a composition comprising multiple natural products.  
As disclosed in the Why Oxytocin Is Incredible and How to Get More of It document (from https://www.scientificamerican.com/article/why-oxytocin-is-incredible-and-how-to-get-mo..., 5/21/2020, enclosed pages 1-3), the claimed peptide therapeutic agent such as oxytocin is a natural product (see for example, page 2, the 2nd and 3rd paragraphs in Section "What is oxytocin?").  All amino acids such as Arg, His and so on recited in instant claims are natural products.  And as discloses in the Mannitol document (from https://starchinfood.eu/ingredient/mannitol/, enclosed pages 1-2, accessed 8/19/2022), mannitol is a natural product (see for example, page 1, the 1st paragraph in Section "What is it?").  The recited aqueous solution composition inherently comprises water.  And as evidenced by the Water document (enclosed page 1-3, from http://www.biology-online.org/dictionary/Water, accessed 4/24/2014), water is a natural product.  
The instant claims 1-5, 7-9, 11-23 and 34 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition in instant claims 1-5, 7-9, 11-23 and 34 does not recite features or steps demonstrating a marked difference from what exists in nature; and the composition in instant claims 1-5, 7-9, 11-23 and 34 does not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the composition in instant claims 1-5, 7-9, 11-23 and 34 is not significantly different than a judicial exception (natural product).

Claim Rejections - 35 U.S.C. § 102(a)(1)
35.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

36.	Claims 1, 3-5, 7, 9, 13, 19-23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheidl et al (US 2003/0119728 A1, filed with IDS), and as evidenced by Hill (US 2012/0282283 A1) and the Desmopressin Acetate document (from PubChem, pages 1-3, accessed 8/18/2022).
The instant claims 1, 3-5, 7, 9, 13, 19-23 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.
Scheidl et al teach a syrup for the treatment of antidiuretic disturbances and haemorrhagic diseases comprises 60 g sorbitol (a polyol), 60 mg desmopressin acetate, 1.005 g malic acid, and water; wherein the final volume of the syrup is 3L and the pH is 5.0; and wherein desmopressin is an analog of vasopressin, for example, page 1, paragraph [0003]; and page 7, paragraph [0092].  The syrup in Scheidl et al is a pharmaceutical composition in the form of an aqueous solution comprising sorbitol (182.17 g/mol) at a concentration of about 109.8 mM, malic acid (134.0874 g/mol and with pKa of 3.51 and 5.03) at a concentration of about 2.5 mM, and desmopressin acetate (1129.3 g/mol) at a concentration of about 0.018 mM.  And as evidenced by Hill, sorbitol is a peptide stabilizer (see for example, page 11, paragraph [0139]).  And further as evidenced by the Desmopressin Acetate document, each mole of desmopressin acetate comprises one mole of acetate (see for example, page 2, Chemical Structure Depiction).  Therefore, the syrup in Scheidl et al is a pharmaceutical composition in the form of an aqueous solution recited in instant claims 1, 3-5, 7, 9, 13, 19-23 and 34.
Since the reference teaches all the limitations of instant claims 1, 3-5, 7, 9, 13, 19-23 and 34; the reference anticipates instant claims 1, 3-5, 7, 9, 13, 19-23 and 34.

37.	Claims 1-5, 7, 13-15, 17, 19-23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al (WO 2008/150305 A1, filed with IDS).
The instant claims 1-5, 7, 13-15, 17, 19-23 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.
Leonard et al teach an aqueous solution composition comprising carbetocin at a concentration of 10 mg/ml, sorbitol at a concentration of 100 mM, and arginine at a concentration of 10 mM, wherein the pH of the composition is 4.00, and wherein the composition can be used for the treatment of autism spectrum disorders and so on, for example, Abstract; and page 24, Formulation 1 in Table 1.  It meets the limitations of a pharmaceutical composition in the form of an aqueous solution recited in instant claims 1-5, 7, 13-15, 17, 19-23 and 34.
Since the reference teaches all the limitations of instant claims 1-5, 7, 13-15, 17, 19-23 and 34; the reference anticipates instant claims 1-5, 7, 13-15, 17, 19-23 and 34.

38.	Claims 1, 3-5, 7, 9, 11-13, 16, 18-23 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stogniew (WO 03/105767 A2, filed with IDS).
The instant claims 1, 3-5, 7, 9, 11-13, 16, 18-23 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.
Stogniew teaches a pharmaceutical composition in the form of aqueous solution comprising 25 mg anidulafungin, 125 mg mannitol, and 2.5 mg tartaric acid (with pKa of 2.98 and 4.34), wherein the volume of the composition is 7 ml, and wherein the pH of the composition is 4.28 or 4.36, for example, pages 28-29, paragraph [0098]; and page 30, Table 6.  The concentration of mannitol (182.172 g/mol) in such composition is about 98 mM, and the concentration of tartaric acid (150.087 g/mol) in such composition is about 2.4 mM.  Furthermore, one of ordinary skilled in the art would understand and reasonably expect tartaric acid in such composition contains tartrate.  Therefore, such pharmaceutical composition in Stogniew meets the limitations of the aqueous solution composition recited in instant claims 1, 3-5, 7, 9, 11-13, 16, 18-23 and 34.
Since the reference teaches all the limitations of instant claims 1, 3-5, 7, 9, 11-13, 16, 18-23 and 34; the reference anticipates instant claims 1, 3-5, 7, 9, 11-13, 16, 18-23 and 34.

Claim Rejections - 35 U.S.C. § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

40.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

41.	Claims 1, 3-5, 7-9, 11-15, 17, 19, 20 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al (WO 2008/150305 A1, filed with IDS) in view of Bak et al (The AAPS Journal, 2015, 17, pages 144-155).
The instant claims 1, 3-5, 7-9, 11-15, 17, 19, 20 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.
Leonard et al, throughout the patent, teach pharmaceutical compositions containing oxytocin or an oxytocin analog, such as carbetocin, for the prevention and treatment of autism spectrum disorders, related disorders and symptoms of such disorders, for example, Abstract.  Leonard et al further teach the pharmaceutical composition comprising carbetocin further comprises a solubilizer, a chelator, a tonicifier, and two or more buffers; and wherein the buffers are arginine and acetate; for example, claims 1 and 2.  One of such pharmaceutical compositions in Leonard et al is an aqueous solution composition comprising carbetocin at a concentration of 10 mg/ml, arginine at a concentration of 2.8 mM, acetate (with a pKa of 4.76) at a concentration of 10 mM, and sodium chloride (tonicity modifier) at a concentration of 1.5 mg/ml, wherein the pH of the composition is 5.25, and wherein such formulation has a permeation of 21.2 %, for example, page 24, Formulation 5 in Table 1; and page 28, line 10.  It meets the limitations of the peptide therapeutic agent and its concentration recited in instant claims 1, 3-5 and 7; the limitation of buffer recited in instant claims 1, 8, 11 and 12; the limitations of stabilizer and its concentration recited in instant claims 1, 13-15 and 17; the pH recited in instant claims 1 and 19; the limitation of tonicity modifier recited in instant claim 20; and the limitation of pharmaceutical composition recited in instant claim 34. 
The difference between Formulation 5 in the reference and instant claims 1, 3-5, 7-9, 11-15, 17, 19, 20 and 34 is that it does not teach the concentration of buffer recited in instant claims 1 and 9.
However, Bak et al teach in a peptide pharmaceutical composition, the buffer components and their relative concentrations can impact the solubility of the peptide; and typically, higher concentrations of buffer salts can help improve pH control through increased buffer capacity, but the resulting increase in ionic strength can result in a decrease in solubility (via “salting out” or increasing hydrophobic interactions) or increased risk of local irritation at the injection site, for example, page 146, left column, the 1st paragraph in Section "Peptide Solubility and Its Influence on Formulation Composition".  Therefore, in view of the teachings of Bak et al, one of ordinary skilled in the art would have been motivated to optimize the concentration of acetate in Formulation 5 in Leonard et al, including a concentration of 0.1-5 mM.
Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Leonard et al and Bak et al with routine optimization to develop a pharmaceutical composition in the form of aqueous solution comprising carbetocin at a concentration of 10 mg/ml, arginine at a concentration of 2.8 mM, acetate (with a pKa of 4.76) at a concentration of 0.1-5 mM, and sodium chloride (tonicity modifier) at a concentration of 1.5 mg/ml, wherein the pH of the composition is 5.25.
One of ordinary skilled in the art would have been motivated to combine the teachings of Leonard et al and Bak et al with routine optimization to develop a pharmaceutical composition in the form of aqueous solution comprising carbetocin at a concentration of 10 mg/ml, arginine at a concentration of 2.8 mM, acetate (with a pKa of 4.76) at a concentration of 0.1-5 mM, and sodium chloride (tonicity modifier) at a concentration of 1.5 mg/ml, wherein the pH of the composition is 5.25, because Bak et al teach in a peptide pharmaceutical composition, the buffer components and their relative concentrations can impact the solubility of the peptide; and typically, higher concentrations of buffer salts can help improve pH control through increased buffer capacity, but the resulting increase in ionic strength can result in a decrease in solubility (via “salting out” or increasing hydrophobic interactions) or increased risk of local irritation at the injection site.  Therefore, in view of the teachings of Bak et al, one of ordinary skilled in the art would have been motivated to optimize the concentration of acetate in Formulation 5 in Leonard et al, including a concentration of 0.1-5 mM.  Furthermore, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Leonard et al and Bak et al with routine optimization to develop a pharmaceutical composition in the form of aqueous solution comprising carbetocin at a concentration of 10 mg/ml, arginine at a concentration of 2.8 mM, acetate (with a pKa of 4.76) at a concentration of 0.1-5 mM, and sodium chloride (tonicity modifier) at a concentration of 1.5 mg/ml, wherein the pH of the composition is 5.25.  

Obviousness Double Patenting 
42.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

43.	Claims 1-5, 7-9, 11-23 and 34 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5, 6, 8, 9, 11-13, 15, 17-19, 21, 22, 25, 26, 28, 30 and 32 of co-pending Application No. 17/416845.
44.	Instant claims 1-5, 7-9, 11-23 and 34 are drawn to an aqueous solution composition of pH in the range 4.0-7.5 comprising: - a peptide therapeutic agent; - optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 8.5 and which pKa is within 2 pH units of the pH of the composition; and - a stabilizer; wherein the peptide therapeutic agent does not contain ionisable groups with pKa in the range 3.0 to 8.5, and wherein the buffers are present in the composition at a total concentration of 0-5 mM.
45.	Claims 1-3, 5, 6, 8, 9, 11-13, 15, 17-19, 21, 22, 25, 26, 28, 30 and 32 of co-pending Application No. 17/416845 are drawn to an aqueous solution composition having a pH in the range 4.0-6.0 comprising terlipressin or a salt thereof and optionally one or more buffers being substances having at least one ionisable group with a pKa in the range 3.0 to 7.0 and which pKa is within 1 pH unit of the pH of the composition and wherein the one or more buffers are present in the composition at a total concentration of 0 - 5 mM; and a method of treatment of hypotension, septic shock, esophageal varices or hepatorenal syndrome which comprises administering to a patient in need thereof a therapeutically effective amount of such aqueous solution composition.
	And as evidenced by the specification of co-pending Application No. 17/416845, terlipressin is a synthetic analog of vasopressin (see page 1, the 1st paragraph in Section "Background").
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Examiner's Notes
46.	The aqueous solution composition recited in instant claim 35 is free of prior art.  The closest prior art is the Tractocile epar scientific discussion document (from EMEA, 2004, pages 1-19).  The Tractocile epar scientific discussion document teaches Tractocile is an aqueous solution composition comprising atosiban in the acetate salt form corresponding to 7.5 mg/ml of atosiban free base, mannitol and water; wherein the pH of the composition is 4.5.  The amount of acetate from atosiban acetate in Tractocile is much higher than 1mM.  And there is no teaching, motivation, or other type of suggestion to modify the amount of atosiban acetate in Tractocile and arrive at the aqueous solution composition recited in instant claim 35.  Therefore, the aqueous solution composition recited in instant claim 35 is both novel and unobvious over the prior arts of record; and the claimed aqueous solution composition is markedly different from what exist in nature.  

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658